DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lines crossing the center of each side (i.e. a line running from center to center) of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "the one side" in line 16.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rudisill et al. (herein “Rudisill”; US Pat. No. 8,491,312 B2) and in view of Szeto et al. (herein “Szeto”; US Pat. No. 10,027,057 B2). 
Regarding claim 1, Rudisill discloses a connection unit comprising: a body having a substantially flat plate shape and peripheral edges (Fig. 20; noting the edges are inherent); a plurality of magnets, at least one of which being disposed on each side of a peripheral edges of the body (Fig. 2, items 6; noting a different embodiment, but still obvious); a plurality of electrode terminals (Fig. 20, items 32 on two sides and col. 16, lines 39-40; noting an “electrode” is defined by dictionary.com as “a conductor…through which a current enters or leaves”; and the “contact” functionally meets this limitation), at least two of which being disposed on the each side of the peripheral edges of the body (Fig. 20, items 32 or Fig. 6, item 8; noting a different embodiment, but still obvious), wherein an outer surface the two sides of the body has a curved surface which curves in a thickness direction or a surface having a polygonal cross section (Figs. 23 and 24; noting a curved surface in a thickness direction), the electrode terminals are disposed along the curved surface or the surface having the polygonal cross section of the outer surface (Fig. 24, item 32); the at least two of the plurality of the electrode terminals comprise one or more positive electrode terminals and one or more negative electrode terminals (col. 14, lines 7-12; noting a different embodiment, but still obvious based on DC voltage; noting it is obvious that one terminal can be positive, and the other negative).  It is noted that Rudisill does not specifically disclose the use of at least three electrode terminals on each side, a curved surface on each side, the one or more positive electrode terminals are disposed on each side of the peripheral edges of the body so as to be line-symmetrical about a perpendicular line perpendicular to the one side of the body and crossing the center of the each side of the peripheral edges of the body, the one or more negative electrode terminals are disposed on the each side of the peripheral edges of the body so as to be line-symmetrical about the perpendicular line.  However, Rudisill clearly disclose the use of at least two electrodes in Figs. 20 and 1 (on one side) and goes on to state that “Of course, the number…of contacts may be of an almost endless number of configurations” (col. 14, lines 13-15) and that a “large number of electrical contacts” may be used (col. 17, lines 60-62).  In addition, Rudisill makes it obvious that the electrodes can be used on every side of the polygon (Fig. 5 and 13; and also see also col. 13, lines 25-27 stating “the contacts may also extend to additional surfaces of the module”), with the electrodes being symmetric about a line going through the center of the side (Fig. 5, items 8). Furthermore, Szeto discloses the use of at least three electrode terminals on two sides (Fig. 1, items 120A-1, 120A-2, 120A-3, and 102-A4 on each side at 120A and 120B; so there would be a total of eight), the two sides also be curved (Fig. 1), the one or more positive electrode terminals are disposed on two sides of the peripheral edges of the body so as to be line-symmetrical about a perpendicular line perpendicular to the one side of the body and crossing the center of the two sides of the peripheral edges of the body (Fig. 1, items 120A-1, 120A-2, 120A-3, and 102-A4 col. 5, lines 42-63; noting a D- and D+ terminal on each side, presumably 120A-2, and 120A-3, respectively).  In addition, regarding making the terminals on 120A mirror match the terminals on 120B (i.e. creating mirror symmetry about a line thru the center and perpendicular to the side), this feature is common sense and/or obvious to try.  Restated, using the same configuration/arrangement at each location 120A and 120B (i.e. moving in from the outside edge would be 120A-1, 120A-2, 120A-3, and 120A-4) would allow for the general connecting unit(s) 100 to be flipped over, but still allow electrical connection at those specific terminals (i.e. D- would still connect to D-, and D+ would still connect to D+ regardless of the orientation of unit(s) 100).  Finally, regarding using the at least three electrodes on each side with a curved surface, it not already made obvious by the other embodiments cited in Rudisill, it has been held that the duplication of parts is not given patentable weight unless a new and unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Rudisill to use more than three electrodes and a positive and negative electrode on two sides as taught by Szeto because doing so would be combining prior art elements (using more than three electrodes on an edge with a positive and negative electrode on each side, and a block that specifically allows for the use of more than three electrodes on an edge) according to known methods (a simple substitution of one into the other) to yield predictable results (using more than three electrodes on two edges of a block with a positive and negative electrode on each side).  In addition, it would have been obvious to make those positive and negative terminals mirror symmetric about a centerline because doing so would common sense and/or obvious to try and allow for the connection unit to be electrically connected to another unit regardless of each ones exact orientation.  Finally, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Rudisill and Szeto to use the electrical terminals and curved sides on each side of a square polygon because (1) Rudisill clearly discloses the use electrical contact connections on each side of a polygon in Fig. 5, item 6/8 or Fig. 13, or (2) because doing so would be a mere duplication of parts producing expected results: that is, the electrical contacts would continue to electrically connect the block to other blocks, regardless of how many sides had electrical contacts.
Regarding claim 2, the combined Rudisill and Szeto disclose a circuit element disposed inside the body (Rudisill: col. 14, lines 3-18), wherein the circuit element is electrically connected to the electrode terminals (Rudisill: col. 13, lines 31-36 and col. 14, lines 3-18).
Regarding claim 3, the combined Rudisill and Szeto disclose a wiring board disposed in the inside of the body (Rudisill: Figs. 14-15 and col. 14, lines 19-27; noting a “conventional rigid printed circuit board” would meet this limitation), wherein the circuit element is electrically connected to the electrode terminals via a wiring of the wiring board (Rudisill: col. 13, lines 31-36).
Regarding claim 5, the combined Rudisill and Szeto disclose that the circuit element comprises a load element capable of consuming power that is input from the electrode terminals (Rudisill: col. 10, lines 24-31; noting a LED may be used inside the body).
Regarding claim 6, the combined Rudisill and Szeto disclose that the load element is a light-emitting element (Rudisill: col. 10, lines 24-31; noting a LED, aka light-emitting diode, may be used inside the body).
Regarding claim 7, the combined Rudisill and Szeto disclose that at the one of the peripheral edges of the body, a load element that is electrically connected to one of the one or more positive electrode terminals and one of the one or more negative electrode terminals (Rudisill: Fig. 5, item 3 and col. 10, lines 24-31; noting electrical connection to the terminals is obvious).
Regarding claim 8, the combined Rudisill and Szeto disclose that the body has a substantially polygonal shape in plan view (Rudisill: Fig. 20; noting a square shape).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rudisill et al. (herein “Rudisill”; US Pat. No. 8,491,312 B2) in view of Szeto et al. (herein “Szeto”; US Pat. No. 10,027,057 B2) and in further view of Howard (US Pub. No. 2016/0129361 A1; as cited in applicant’s IDS). 
Regarding claim 4, it is noted that Rudisill and Szeto do not specifically disclose that the circuit element comprises an energy harvesting element capable of outputting power, generated by energy harvesting, from the electrode terminals.  However, Rudisill discloses a block that uses an electronic circuit within the toy block, the toy block having electrodes/contacts (col. 13, lines 31-36).  In addition, Howard discloses a similar magnetic block that may use an energy harvesting element capable of outputting power, generated by energy harvesting, from the edge [grid] lines (par. [0037] and Fig. 2A, noting a solar cell).   Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Rudisill and Szeto to use an energy harvesting element capable of outputting power, generated by energy harvesting, from the electrode terminals as taught and suggested by Howard because doing so would be use a known technique (using a solar cell within the block to supply power to surrounding blocks) to improve a similar product (a magnetic block with LEDs, the magnetic block having electrodes/contacts) in the same way (using a solar cell within the block to supply power to surrounding blocks via the electrodes/contacts).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rudisill et al. (herein “Rudisill”; US Pat. No. 8,491,312 B2) in view of Szeto et al. (herein “Szeto”; US Pat. No. 10,027,057 B2) and in further view of Choi (US Pub. No. 2016/0074766 A1). 
Regarding claim 9, it is noted that the combined Rudisill and Szeto do not specifically disclose that the body has a frame shape having an opening.  However, Rudisill discloses a magnetic block that is square shaped (Fig. 20).  In addition, Choi discloses a magnetic block that is square shaped and has a frame shape with an opening (Fig. 1).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Rudisill and Szeto to use a body having a frame shape with an opening as taught by Choi because doing so would be a simple substitution of one element (a square magnetic body shape having a frame shape with an opening) for another (a square magnetic body) to obtain predictable results (the continued ability to have a square magnetic body for the block, the square body having a frame shape with an opening).


Response to Arguments
Applicant's arguments filed 1/13/22 have been fully considered but they are not generally persuasive. 
Respectfully submitted, within regards to the arguments received 1/13/22, applicant looks to the prior art Rudisill narrowly, instead of looking to the entire disclosure.  Restated, in one embodiment, Rudisill clearly discloses the use of magnets and electrical contacts on all sides of the polygon (Fig. 5, items 6/8 and Fig. 13). These magnets and contacts are laid out symmetrically based on a line perpendicular to the side and passing through the center of that side (noting it does not go through the center of the opposite side because the polygon shown in Fig. 5 is a triangle; but also see applicant’s own Fig. 6 showing a triangle polygon; apparently now not within the scope of the invention based on the claim amendment).  In a different embodiment, Rudisill discloses sides having a curved nature with magnets/contacts also laid out symmetrical as compared to a line passing through the center of that side and extending through the center of the side opposite it (Fig. 20).  As such, looking at the embodiments collectively, placing the magnets and the electrical contacts on each side of a square polygon (including curves on the side) as shown in Fig. 20 would be obvious given Figs. 5 or 13, or at a minimum, a mere duplication of parts (see Boston Scientific v. Cordis 658 F.3d 1347 (Fed. Cir. 2011) for the former, the Court stating “Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness”).   
Szeto continues to make obvious the ability to use multiple (i.e. at least three) electrodes; also laid out symmetrically as compared to a line perpendicular to a side and passing through the center of the other side.   Incorporation of this feature on all four sides of a square polygon would be obvious given the above disclosure by Rudisill.    


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
4/28/22


/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711